                                                                        &/>
            Case 1:21-cr-00204-ELH Document 1 Filed 06/09/21 Page 1 of 6
                                                                h͘^͘/^dZ/dKhZd
                                                               /^dZ/dK&DZz>E
                                                                  June 09,  2021
                                                                    >Z<͛^K&&/
SRD/ASJZ USAO 2021R00331                                            d>d/DKZ
                                                                z<E͕Whdz>Z<
                    IN THE DISTRICT COURT OF THE UNITED STATES     
                           FOR THE DISTRICT OF MARYLAND

                                             )
UNITED STATES OF AMERICA                     )        Criminal Number: ELH 21-cr-204
                                             )
               v.                            )        Wire Fraud, 18 U.S.C. § 1343
                                             )
                                             )
TYRESE CARTER                                )
                                             )



                                        INFORMATION

                                          COUNT ONE

The United States Attorney for the District of Maryland charges that:

                                       INTRODUCTION

       At all times relevant to this Information:

       1.      Defendant TYRESE CARTER (“CARTER”) resided in Baltimore, Maryland.

       2.      On March 27, 2020, the Coronavirus Aid, Relief, and Economic Security

(“CARES”) Act was enacted to provide emergency financial assistance to the millions of

Americans suffering from the economic consequences of COVID-19. The Paycheck Protection

Program (“PPP”), established by the CARES Act, is implemented by the Small Business

Administration (“SBA”) with support from the Department of the Treasury. This program

provides small businesses with funds to pay up to eight weeks of payroll costs including benefits.

Funds can also be used to pay interest on mortgages, rent, and utilities. The SBA’s Economic

Injury Disaster Loan (“EIDL”) is available to provide support to small businesses experiencing a

temporary loss of revenue because of the COVID-19 pandemic. EIDL proceeds can be used to
            Case 1:21-cr-00204-ELH Document 1 Filed 06/09/21 Page 2 of 6


                                                  -2-
cover a wide array of working capital and normal operating expenses, such as continuation to

health care benefits, rent, utilities, and fixed debt payments.

       3.      CARTER was employed by the Federal Emergency Management Agency

(“FEMA”) as an Emergency Management Specialist since at least April 2018. As such,

CARTER was subject to deployment anywhere in the United States in support of FEMA

emergency operations. On April 9, 2020, as part of FEMA’s response to the COVID-19

pandemic, CARTER was detailed to work in an SBA virtual call center. There, CARTER was

assigned to assist potential disaster loan applicants by answering questions about the SBA’s

EIDL program.

       4.      Victim A, who ran an organic skin care and event center business in Colorado,

applied for both a PPP loan and an EDIL. On April 4, 2020, Victim A submitted an online EIDL

application, and requested an advance of $9,000. Subsequently, Victim A became concerned that

her application did not go through successfully and, on April 13, 2020, filled out a second EIDL

application. Unbeknownst to Victim A, this second EIDL application was rejected as a duplicate

application.

       5.      Meanwhile, at the request of Victim A, another bank submitted a PPP application

on Victim A’s behalf. On April 28, 2020, the SBA approved the PPP loan and, on April 30,

2020, Victim A received the proceeds of this loan into her bank account. The next day, Victim A

received the proceeds from her original EIDL application into her bank account.

       6.      Victim A was concerned that she may have mistakenly been granted two EIDL

advances as a result of her filing two online EIDL applications. On or about May 4, 2020, Victim

A called the SBA’s helpline to report what Victim A believed may have been an excess payment.

Victim A spoke to CARTER. Victim A told CARTER that she may have been overpaid by the
            Case 1:21-cr-00204-ELH Document 1 Filed 06/09/21 Page 3 of 6


                                              -3-
SBA and she wanted to know the procedure for returning the excess funds. CARTER stated he

was not sure how Victim A could return the funds and that a supervisor would call Victim A

with further instructions.

       7.      Approximately thirty minutes thereafter, CARTER telephoned Victim A from a

blocked telephone number and falsely identified himself as SBA supervisor Michael Valdes, a

fictitious individual. CARTER told Victim A that he would send an email to Victim A providing

directions on how to return the excess funds. That same day, CARTER created an email account

in the name of “valdesmichael.sbafinancial@gmail.com.”

       8.      On or about May 5, 2020, at 7:56 AM, CARTER sent an email to Victim A from

valdesmichael.sbafinancial@gmail.com with the subject “SBA FINANCIAL.” The email

contained logos appearing to be those of the United States Department of the Treasury and the

SBA:




The email contained the following text:

Hello [Victim A], I am reaching out to inform you of the process to reverse the EIDL CASH
TREASURY, please complete the follow [sic] directions below, in (1) week this email will
expire on May 12th 2020. -1961
             Case 1:21-cr-00204-ELH Document 1 Filed 06/09/21 Page 4 of 6


                                                -4-
*****************************

PayPal charges 2.9% of any Transaction fee also a 0.30 cent fee for each transaction
2.9% of 9,000.000USD is 261.00USD
The amount you should return is 8,738.00USD
PayPal account
https://www.paypal.me/sbafinancial

       9.       Based on the above email, Victim A directed her assistant to send $8,738.00 to

PayPal account https://www.paypal.me/sbafinancial (“SBA Financial PayPal Account”) from

Victim A’s bank account. An interstate wire in this amount was sent on May 5, 2020.

       10.      CARTER created the SBA Financial PayPal Account on May 4, 2020 and closed

it on May 20, 2020.

       11.      Victim A reported the suspected fraud to PayPal and KeyBank. KeyBank

reimbursed Victim A for the loss related to the fraud and was not reimbursed for these funds. On

or about May 8, 2020, Victim A reported the suspected fraud to the SBA.

       12.      On May 19, 2020, CARTER transferred $8,738.00 from the SBA Financial

PayPal Account to his Navy Federal Credit Union (NFCU) bank account. This transfer was

initially held up by NFCU. As Victim A was working with KeyBank to cancel the $8,738.00

transaction, Victim A received another telephone call from CARTER, who identified himself as

Valdes. On the call, he asked Victim A to provide an update about the PayPal transfer.

       13.      In addition, CARTER called Victim A identifying himself as SBA employee

Nathaniel Williams. He asked Victim A who else Victim A talked to so Victim A’s file could be

closed. CARTER then emailed Victim A on May 20, 2020 from email address

nathanielwilliams.sba@gmail.com, and stated the following:

            Hello [Victim A],
             Case 1:21-cr-00204-ELH Document 1 Filed 06/09/21 Page 5 of 6


                                                -5-
          after [sic] looking into your info I suggest you try to reapply because I can not locate
          your application number. Do you mind sending me those names so I can close this part
          of your case Thanks [sic]

          Phone: (202)656-3958
          Fax:(202)565-3958

       14.      On October 19, 2020, NFCU returned $8,738 to PayPal, which deposited the

funds into a second PayPal account belonging to CARTER because the SBA Financial PayPal

Account had been closed. CARTER then transferred $8,728 to an M&T Bank account. On

October 20, 2020, CARTER withdrew $6,600 cash from M&T from the counter followed by

another $1,000 from an ATM.

                                             WIRE FRAUD

       15.      The factual allegations contained in Paragraphs 1 through 14 in this Information

are incorporated and re-alleged as it set forth herein. Between in or about April 2020 and in or

about October 2020, in the District of Maryland and elsewhere, the defendant, TYRESE

CARTER, devised and intended to devise a scheme and artifice to defraud Victim A of proceeds

of CARES Act emergency financial assistance, and to obtain money and property by means of

materially false and fraudulent pretenses, representations, and promises. For the purpose of

executing the scheme and artifice to defraud, and attempting to do so, CARTER caused to be

transmitted by means of wire communication in interstate and foreign commerce signals and

sounds, namely an email dated May 5, 2020 sent by CARTER in Maryland to Victim A in

Colorado in which CARTER provided wiring instructions for the funds he fraudulently sought

to obtain from Victim A.

18 U.S.C. § 1343.
        Case 1:21-cr-00204-ELH Document 1 Filed 06/09/21 Page 6 of 6


                                    -6-
                                /s/ Jonathan F. Lenzner /SRD
Date: ______________                  _________________________
                                      Jonathan F. Lenzner
                                      Acting United States Attorney
